Citation Nr: 0815957	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-30 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for prostate cancer to 
include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1963 to April 
1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the RO in St. Louis, Missouri, which denied service 
connection for prostate cancer, to include as due to exposure 
to ionizing radiation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After a thorough review of the claims folder, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision.  

The veteran contends that he has prostate cancer as a result 
of inservice exposure to ionizing radiation while serving in 
the 69th Munitions Maintenance Squadron SAC at KI Sawyer AFB, 
Michigan.  His service separation form shows his military 
occupational specialty to be a weapons mechanic.  The medical 
evidence of record establishes that the veteran was diagnosed 
with prostate cancer in May 2003.  

As an initial matter, the Board notes that under the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has a duty to assist 
veterans to obtain evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In this case, the veteran's service personnel records have 
not been associated with the claims file.  On remand, the AOJ 
should request his service personnel records from the 
National Personnel Records Center (NPRC) facility in St. 
Louis, Missouri.

In cases based upon claims of radiation exposure, a radiation 
dose assessment will be made where it is established that a 
radiogenic disease first became manifest after service, where 
it was not manifest to a compensable degree within any 
applicable presumptive period specified in either 38 C.F.R. § 
3.307 or § 3.309, and where it is contended that the disease 
is a result of ionizing radiation in service.  38 C.F.R. 
§ 3.311(a)(1).  A request will be made for any available 
records, e.g., the veteran's Record of Occupational Exposure 
to Ionizing Radiation (DD Form 1141) and service medical 
records, concerning the veteran's exposure to radiation.  38 
C.F.R. § 3.311(a)(2)(iii).  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for the preparation of a dose estimate, to the 
extent feasible, based on available methodologies.  Id.  

The record reveals that in July 2004 the RO sent a letter to 
the U.S. Air Force Medical Operations Agency asking them to 
furnish a DD 1141 and to check their master radiation 
exposure registry.  The letter further requested that if no 
data were to be found, that a reconstructed radiation dose 
assessment be obtained based on the veteran's claimed 
occupation and duties.  The response from the Chief of 
Radiation Protection Division in a letter dated in August 
2004 indicated that no records for the veteran were found in 
the USAF Master Radiation Exposure Registry (MRER).  In 
regard to the request for a dose estimate or reconstruction, 
the Chief indicated that more specific information was needed 
on the duties performed by the veteran involving radioactive 
materials and it was requested that a VA Radiation Risk 
Activity Information Sheet (RRAIS) and Statement In Support 
of Claim be completed and returned.  There is no record that 
these forms were returned to the Radiation Protection 
Division.  

Subsequently, the veteran provided new information about the 
circumstances under which he claims radiation exposure.  In 
his November 2004 notice of disagreement and his September 
2005 VA Form 9, the veteran contended that he was exposed to 
radiation leaking from the nuclear bombs he had handled and 
loaded onto aircraft.  The veteran explained that he was not 
considered nuclear personnel and therefore was not issued a 
film badge; however he recalled radiation alarms going off 
periodically, an indication that there was a radiation leak 
in the vicinity.  

A request for a dose estimate based on the additional 
information concerning the veteran's claimed radiation 
exposure has not been made.  Therefore, on remand the AOJ 
should submit to the Air Force Radiation Protection Division 
this additional information, along with the requested forms.  
Thereafter, any records obtained will be forwarded to the 
Under Secretary for Health, who will be responsible for the 
preparation of a dose estimate, to the extent feasible, based 
on available methodologies.  Id.  

If radiation exposure is confirmed by the dose estimate, the 
Board also finds it necessary to provide the veteran with a 
VA medical examination.  On remand, the AOJ should schedule 
the veteran for a VA examination to determine whether there 
is an etiological relationship between his prostate cancer 
and military service, to include any estimated radiation 
exposure.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006); 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i).  (The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.)  

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should contact the National 
Personnel Records Center (NPRC) to obtain 
the veteran's service personnel records 
from October 1963 to April 1965.  

2.	The AOJ should prepare a letter to the 
U.S. Air Force Radiation Protection 
Division requesting that additional 
information be gathered regarding the 
veteran's claimed radiation exposure.  
Along with the letter, the AOJ should also 
submit a completed Radiation Risk Activity 
Information Sheet (RRAIS).  If necessary 
to obtain additional information (e.g., 
detailed description of duties including 
the amount of time spent in contact or 
close proximity to the radioactive 
materials) in order to complete the RRAIS, 
the AOJ should contact the veteran to 
obtain such information.  Thereafter, the 
AMC should make a determination as to 
whether the veteran was exposed to 
ionizing radiation, and, if so, proceed 
with additional development prescribed by 
38 C.F.R. § 3.311, including referral to 
the Under Secretary for Benefits.

3.	If the reconstructed radiation dose 
assessment confirms that the veteran was 
exposed to some level of radiation, the 
AOJ should schedule him for a VA medical 
examination to assess the current nature 
and etiology of his prostate cancer.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.  The 
examiner should render an opinion as to 
whether the veteran's prostate cancer is 
at least as likely as not (i.e., to at 
least a 50:50 degree of probability) 
related to the veteran's military service 
(October 1963 to April 1965), including as 
a result of exposure to ionizing radiation 
during active service, or whether such a 
relationship is unlikely (i.e., less than 
a 50:50 degree of probability).

4.	Thereafter, the AOJ should readjudicate 
the claim for service connection for 
prostate cancer.  If the benefits sought 
on appeal are not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case and an 
applicable time to respond before the case 
is returned to the Board.

The veteran  has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

